          Case 4:20-cv-01050-LPR Document 8 Filed 04/16/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


COREE McGAUGH                                                                       PLAINTIFF


v.                               No: 4:20-cv-01050-LPR-PSH


BILL GILKY                                                                        DEFENDANT


                                         JUDGMENT

       Pursuant to the Order filed on this date, it is CONSIDERED, ORDERED, and

ADJUDGED that Plaintiff Coree McGaugh’s Complaint is DISMISSED without prejudice.

Dismissal of this action counts as a “strike” within the meaning of 28 U.S.C. § 1915(g). The Court

certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Judgment

and the accompanying Order would not be taken in good faith.


       IT IS SO ADJUDGED this 16th day of April 2021.



                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
